Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Response to Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0003033) in view of Blatchford (US 2005/0128458).
Regarding claim 1, Lee et al. (figures 1-8 and 22) discloses a method for aligning liquid crystals comprising: transmitting light through or reflecting light by a mask onto a substrate, the (see at least paragraphs 0053, 0080, figures 2 and 5); wherein the substrate comprises the liquid crystals. 
Lee et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Lee et al. is silent regarding the metamask generates light with spatially variant patterns of polarization direction and intensity.  Blatchford (figures 1-2) teaches the metamask generates light with spatially variant patterns of polarization direction and intensity (30; see at least abstract and paragraph 0017).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask as taught by Blatchford in order to achieve a mask pattern having the ability to vary the polarization of light specific to a desired illumination pattern to be projected onto the substrate.
Regarding claim 2, Lee et al. (figures 1-6) discloses the liquid crystals are in contact with photoalignment materials during and/or after the transmitting. 
Regarding claim 23, Lee et al. (figures 1-6) discloses a photoalignment layer is present on a top surface of the substrate during the transmitting. 
Regarding claim 24, Lee et al. (figures 1-6) discloses the substrate further comprises a photoalignment material mixed with the liquid crystals.
Regarding claim 25, Lee et al. (figures 1-6) discloses a method for aligning liquid crystals comprising: transmitting light through or reflecting light by a mask onto a substrate, (see at least paragraphs 0053, 0080, figures 2 and 5); wherein the substrate comprises the liquid crystals; wherein a photoalignment layer is present on a top surface of the substrate during the transmitting; and wherein the metamask is located at a distance of from about 0 to about 50 times a wavelength of light provided to the metamask. 
Lee et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Lee et al. is silent regarding the metamask generates light with spatially variant patterns of polarization direction and intensity.  Blatchford (figures 1-2) teaches the metamask generates light with spatially variant patterns of polarization direction and intensity (30; see at least abstract and paragraph 0017).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask as taught by Blatchford in order to achieve a mask pattern having the ability to vary the polarization of light specific to a desired illumination pattern to be projected onto the substrate.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (US 2015/0192830) in view of Blatchford (US 2005/0128458).
Regarding claim 27, Kajiyama et al. (figures 7a-7b) discloses a method for aligning liquid crystals comprising: transmitting light through or reflecting light by a mask onto a substrate, (see at least paragraphs 0053, 0080, figures 2 and 5); wherein the substrate comprises the liquid crystals; wherein a photoalignment layer is present on a top surface of the substrate during the transmitting; and wherein two objective lenses (21-22) are positioned between the metamask and the photoalignment layer for projecting the metamask patterns onto the substrate. 
Kajiyama et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kajiyama et al. is silent regarding the metamask generates light with spatially variant patterns of polarization direction and intensity.  Blatchford (figures 1-2) teaches the metamask generates light with spatially variant patterns of polarization direction and intensity (30; see at least abstract and paragraph 0017).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask as taught by Blatchford in order to achieve a mask pattern having the ability to vary the polarization of light specific to a desired illumination pattern to be projected onto the substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Blatchford; further in view of Peckerar et al. (US 2009/0201475).
Regarding claim 4, Lee et al. as modified by Blatchford discloses the limitations as shown in the rejection of claim 1 above.  However, Lee et al. as modified by Blatchford is silent regarding the metamask is a plasmonic metamask.  Peckerar et al. (figures 2-4) teaches the metamask is a plasmonic metamask (38; see at least paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask as taught by Peckerar et al. in order to produce high resolution far-field radiation patterns of sufficient intensity to expose photoresist when propagated through an optical system in photolithographic printing.
Regarding claim 5, Peckerar et al. (figures 2-4) teaches the light transmitted through or reflected by the metamask has patterns of spatial variations in intensity and polarization direction. 
Regarding claim 6, Peckerar et al. (figures 2-4) teaches the metamask comprises metallic nanostructures (see at least paragraph 0093). 
Regarding claim 8, Peckerar et al. (figures 2-4) teaches the metamask comprises a perforated metal sheet. 
Regarding claim 10, Peckerar et al. (figures 2-4) teaches the perforated metal sheet has a thickness of from about 50 nm to about 500 nm (see at least paragraph 0109). 
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 12, Peckerar et al. as modified by Blatchford teaches the claimed invention except for the shape of the apertures.  Peckerar et al. as modified by Blatchford (figures 2-4) teaches the perforated metal sheet comprises circular apertures having diameters about 100 nm to about 400 nm (see at least paragraph 0083).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have rectangular / circular shape apertures, since it has been held that the configuration of the claimed shape of the opening was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape of the opening was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The applicant has not provided any criticality for the shape of the apertures to be rectangular.
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Claims 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Peckerar et al. and Blatchford; further in view of Nakanishi et al. (US 2013/0075778).
Regarding claim 14, Lee et al. as modified by Peckerar et al. and Blatchford teaches the perforated metal sheet comprises apertures whose centers are arranged in a lattice.  Lee et al. as modified by Peckerar et al. and Blatchford is silent regarding the perforated metal sheet comprises apertures whose centers are arranged in a triangular lattice.  Nakanishi et al. (figures 2A-2B and 12-13) teaches the perforated sheet comprises apertures whose centers are arranged in a triangular lattice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metamask as taught by Nakanishi et al. in order to achieve a metamask having improvement in such a light-transmitting metal electrode, in order to obtain sufficient transparency in a broad wavelength range, while maintaining low electric resistance.
Regarding claim 15, Nakanishi et al. (figures 2A-2B and 12-13) discloses the lattice has a periodicity of from about 100 to about 500 nm (see at least paragraph 0146). 
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 16, Nakanishi et al. (figures 2A-2B and 12-13) discloses the apertures are arranged with spatially varying orientations.
Regarding claim 17, Nakanishi et al. (figures 2A-2B and 12-13) discloses the metamask comprises a metal film having nanoscale slits. 
Regarding claim 18, Nakanishi et al. (figures 2A-2B and 12-13) discloses a wavelength of light provided to the metamask is greater than at least one of a width of the nanoscale slits and a spacing between adjacent nanoscale slits (see at least paragraph 0033).
Regarding claim 20, Nakanishi et al. (figures 2A-2B and 12-13) discloses orientations of the nanoscale slits are varied spatially. 
Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. in view of Nakanishi et al. and Blatchford; further in view of Kajiyama et al. (US 2015/0192830).
Regarding claim 26, Lee et al. as modified by Nakanishi et al. and Blatchford teaches the limitations as shown in the rejection of claim 1 above.  However, Lee et al. s modified by Nakanishi et al. and Blatchford is silent regarding a lens is positioned between the metamask and the photoalignment layer for projecting the metamask patterns onto the substrate.  Kajiyama et al. (figures 7a-7b) teaches a lens is positioned between the metamask and the photoalignment layer for projecting the metamask patterns onto the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the lens as taught by Kajiyama et al. in order to eliminate the alignment disorder near the boundary of the divided areas, which are obtained by dividing a unit image area, and ensuring an effective image area sufficient to narrow the unit image area when the photo-alignment exposure system is used in the multi-domain method.
Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. in view of Blatchford; further in view of Du et al. (US 2016/0187730).
Regarding claim 21, Lee et al. as modified by Blatchford teaches the limitations as shown in the rejection of claim 1 above.  However, Lee et al. as modified by Blatchford is silent regarding the metamask comprises anisotropic nanoparticles.  Du et al. (in at least paragraphs 0044 and 0048) teaches the metamask comprises anisotropic nanoparticles.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the metamask as taught by Du et al. in order to achieve the advantages of reduced complexity for production and applications, and provide polymer films having advanced optical and electrical properties suitable for various applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871